A screenshot of a cell phone Description automatically generated
[c079-20200721xex10_1g001.jpg]

NOTICE TO HOLDERS OF AMERICAN DEPOSITARY SHARES ("ADSs") EVIDENCED BYAMERICAN
DEPOSITARY RECEIPTS ("ADRs")REPRESENTING DEPOSITED ORDINARY SHARES OF:SAMSON OIL
AND GAS LIMITEDONE ADS REPRESENTS TWENTY ORDINARY SHARESCUSP: 796043206 AND
UNDERLYING 'SIN: AUOOOOOOSSNOAs owners and beneficial owners of the above ADRs,
you are hereby notified that The Bank of New York Mellon, as depositary (the
"Depositary"), will terminate the Deposit Agreement, dated January 4, 2008,
among Samson Oil and Gas Limited ("Samson Limited Gas"), the Depositary, and
Owners and Holders of ADRs, the ("Deposit Agreement").As a result, the existing
ADR facility will be terminated effective at 5:00 PM (Eastern Time) on Friday,
August 14, 2020.Under the terms of the Deposit Agreement, you have until at
least Tuesday, December 15, 2020 to surrender your Samson Oil and Gas Limited
ADRs for delivery of the underlying shares.PLEASE NOTE: The ordinary shares of
Samson Oil and Gas were delisted from trading on The Australian Stock Exchange.
Although the ordinary shares are still transferable, our local custodian has
confirmed transfer of the shares will be completed via an "off market" transfer
process. In order to complete delivery of the ordinary shares, you must supply
the Depositary with your registration information for the ordinary
shares.Subsequent to Tuesday, December 15, 2020 under the terms of the Deposit
Agreement, the Depositary may attempt to sell the underlying shares. Since the
ordinary shares are currently delisted, BNY Mellon may be unable to sell any
remaining ordinary shares. If the Depositary has sold such shares, you will be
notified and sent separate instructions to surrender your ADRs to obtain payment
of the sale proceeds.Samson Oil and Gas Limited has agreed to pay the
Depositary's cancellation fees on your behalf. Accordingly, no Depositary's
cancellation fees will be charged if you surrender ADRs with the intention of
withdrawing the underlying shares. You remain liable for any applicable taxes
and government charges, brokerage, transfer or other fees or expenses.To
surrender your ADRs, the address of the Depositary is: The Bank of New York
Mellon, 240 Greenwich Street, Depositary Receipts Division — 8th Floor,
Attention: Cancellation Desk, New York, NY 10286. Registered or overnight mail
is the suggested method of delivering DRS to the Depositary.PLEASE SEE INVESTOR
DISCLOSURE ON LAST PAGE.To learn more about Depositary Receipts, please contact
DRBrokerSolutions@bnymellon.com or visit our website at adrbnymellon.com.



--------------------------------------------------------------------------------

 



A screenshot of a social media post Description automatically generated
[c079-20200721xex10_1g002.jpg]

This notice and the information and data provided herein are provided for
general informational purposes only. BNY Mellon does not warrant or guarantee
the accuracy, timeliness or completeness of any such information or data. BNY
Mellon does not undertake any obligation to update or amend this notice or any
information or data, and may change, update or amend this notice or any
information or data at any time without prior notice.BNY Mellon provides no
advice, recommendation or endorsement with respect to any company or securities.
No information or data is intended to provide legal, tax, accounting,
investment, financial, trading or other advice on any matter, and is not to be
used as such. We expressly disclaim any liability whatsoever for any loss
howsoever arising from or in reliance upon this notice or any information or
data, including market value loss on the sale or purchase of securities or other
instruments or obligations.Nothing herein shall be deemed to constitute an offer
to sell or a solicitation of an offer to buy securities.BNY Mellon collects fees
from DR holders pursuant to the terms and conditions of the DRS and any deposit
agreement under which they are issued. From time to time, BNY Mellon may make
payments to an issuer to reimburse and/or share revenue from the fees collected
from DR holders, or waive fees and expenses to an issuer for services provided,
generally related to costs and expenses arising out of establishment and
maintenance of the DR program. BNY Mellon may pay a rebate to brokers in
connection with unsponsored DR issuances; brokers may or may not disclose or
pass back some or all of such rebate to the DR investor. BNY Mellon may also use
brokers, dealers or other service providers that are affiliates and that may
earn or share fees and commissions.BNY Mellon may execute DR foreign currency
transactions itself or through its affiliates, or the Custodian or the
underlying Company may execute foreign currency transactions and pay US dollars
to BNY Mellon. In those instances where it executes DR foreign currency
transactions itself or through its affiliates, BNY Mellon acts as principal
counterparty and not as agent, advisor, broker or fiduciary. In such cases, BNY
Mellon has no obligation to obtain the most favorable exchange rate, makes no
representation that the rate is a favorable rate and will not be liable for any
direct or indirect losses associated with the rate. BNY Mellon earns and retains
revenue on its executed foreign currency transactions based on, among other
things, the difference between the rate it assigns to the transaction and the
rate that it pays and receives for purchases and sales of currencies when buying
or selling foreign currency for its own account. The methodology used by BNY
Mellon to determine DR conversion rates is available to registered Owners upon
request or can be accessed at
https://vvww.adrbnymellon.com/us/en/news-andpublications/drissuers/drs foreign
exchange pricing disclosure.pdf.In those instances where BNY Mellon's Custodian
executes DR foreign currency transactions, the Custodian has no obligation to
obtain the most favorable exchange rate or to ensure that the method by which
the rate will be determined will be the most favorable rate, and BNY Mellon
makes no representation that the rate is the most favorable rate and will not be
liable for any direct or indirect losses associated with the rate. In certain
instances, BNY Mellon may receive dividends and other distributions from an
issuer of securities underlying DRS in U.S. dollars rather than in a foreign
currency. In such cases, BNY Mellon will not engage in or be responsible for any
foreign currency transactions and it makes no representation that the rate
obtained by an issuer is the most favorable rate and it will not be liable for
any direct or indirect losses associated with the rate.This notice or any
excerpt of this notice may not be copied or reproduced without the prior express
written consent of BNY Mellon.BNY Mellon is a global investments company
dedicated to helping its clients manage and service their financial assets
throughout the investment lifecycle. BNY Mellon is the corporate brand of The
Bank of New York Mellon Corporation (NYSE: 8K).BNY Mellon's name, brand and/or
trademarks may not be used, copied or reproduced without the prior express
written consent of BNY Mellon.DEPOSITARY RECEIPTS ARE NOT INSURED BY THE FDIC OR
ANY OTHER GOVERNMENT AGENCY, ARE NOT DEPOSITS OR OTHER OBLIGATIONS OF, AND ARE
NOT GUARANTEED BY, BNY MELLON AND ARE SUBJECT TO INVESTMENT RISKS INCLUDING
POSSIBLE LOSS OF PRINCIPAL AMOUNT INVESTED.



--------------------------------------------------------------------------------